Walker, J.
We think the principles presented for our decision in this case have been adjudicated in the numerous Confederate money cases, and in the late case of Whitis v. Polk, not reported. Most, if not all of the transactions of the firm of Lane & Cage were conducted in Confederate money, and related to a contraband trade in cotton. There were doubtless some legal transactions, but the good and bad are so blended that it is utterly impossible, even if the law authorized it, to separate the good from the bad, and give it force and efficacy.
We have in one or two cases allowed a party to recover his interest in property acquired by trading in Confederate money. This was where the Confederate money had been entirely converted into property recognized by law as such, and all *159transactions in Confederate money were fully executed and concluded between the parties themselves, and the courts were simply called upon to make an equitable division of property or money recognized by the law. But the case at bar is an action to recover a personal judgment, to be paid, of course, in lawful money, for the capital and profits of a trade conducted in defiance of and against the government and laws of the United States. Adhering to our former decision, we reverse the judgment of the District Court, and dismiss the ease.
Reversed and dismissed.